DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 3-5 and 10  is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by McDonald et al. (USPN 6,600,298).
With respect to claim 1, McDonald et al. discloses, in Figs. 2 and 4, a power management integrated circuit (PMIC), (Fig. 2 details of 245 disclosed in Fig. 4) comprising: 

a controller configured to control switching of the DC-DC converter (230); and 
a sense circuit (245 with 265; or 245 alone) including a capacitive element (one of 265; or C2 connected between Vint and the inverting terminal of 430) and configured to detect an output current flowing through a node between the DC-DC converter and the load (current to the load flowing through the node connected to the output),
 wherein the sense circuit further includes an operational amplifier (430) and at least one resistor (at least one of the resistors of Fig. 4),
 the capacitive element is connected between a negative input terminal of the operational amplifier and ground (265 is directly connected to the inverting of 430 and the other terminal is grounded; The anode of C2 is directly connected to the inverting terminal of 430 and further connected to ground via 410 and capacitor 265.  Thus the anode is connected between the inverting terminal and ground), and
 the PMIC forms an additional pole and zero in relation to the capacitive element of the sense circuit (Inductor 250 has a zero which the sense circuit compensates, see Col. 9 lines 27-41.  Furthermore, the inductor 250 constitutes a low pass filter which must have a pole to attenuate the high frequency components of the signal, i.e., operate as a low pass filter.  Thus, the PMIC contains both a pole and zero wherein the total transfer function of the PMIC will include all of the poles and zeros associated with DC-DC converter and the feedback/sense circuit).  
With respect to claim 3, the PMIC of claim 1, wherein the at least one resistor comprises a first resistor connected to ground (420 connected to the non-inverting 
 the at least one resistor further comprises a third resistor connected to an output terminal of the operational amplifier (R2 connected between Vint and the inverting terminal), and a fourth resistor connected to ground (R1 connected to the inverting terminal and connected to ground via 265), and the third and fourth resistors are connected to the negative input terminal (inverting terminal).  
With respect to claim 4,  the PMIC of claim 3, wherein a ratio of resistance values for the first resistor and the second resistor is the same as a ratio of resistance values for the third resistor and the fourth resistor (both have the ratio of R2/R1, see Col. 10 lines 7-9).  
With respect to claim 5, the PMIC of claim 1, wherein the DC-DC converter includes a buck converter (the PMIC is a buck converter).  
With respect to claim 10, the PMIC of claim 1, wherein the DC-DC converter has an operating bandwidth and phase margin determined at least in part by the capacitive element of the sense circuit (the bandwidth and phase margin determined, in part, by the capacitive element(s)).



1 and 8 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Namekawa et al. (USPAPN 2019/0086943).
With respect to claim 1, Namekawa et al. discloses, in Figs 4, a power management integrated circuit (PMIC), (Fig. 4) comprising: 
a DC-DC converter (110) configured to provide output power to a load (output to load 511); 
a controller configured to control switching of the DC-DC converter (2); and 
a sense circuit (120 lest 2) including a capacitive element (823) and configured to detect an output current flowing through a node between the DC-DC converter and the load (6 of 120 is a sense transistor that monitors the current flowing through 5 of 110, i.e., monitors/senses the current flowing through the output node, i.e., Io through 12),
 wherein the sense circuit further includes an operational amplifier (9) and at least one resistor (at least one of the resistors of 120),
 the capacitive element is connected between a negative input terminal of the operational amplifier (823 is directly connected to the inverting terminal of 9) and ground (via 822, 821 and 7/Ris), and
 the PMIC forms an additional pole and zero in relation to the capacitive element of the sense circuit (see paragraphs 0052-0061).  
With respect to claim 8, the PMIC of claim 1, wherein the DC-DC converter includes a linear regulator (110 is a linear regulator).  



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over McDonald et al. (USPN 6,600,298) in view of Lo et al. (USPN 10,326,351)
With respect to claims 6 and 7, McDonald et al. merely discloses the use of a buck converter as the DC/DC converter.  Thus, McDonald fails to disclose,  with respect to claim 6, “wherein the DC-DC converter includes a boost converter” and/or, with respect to claim 7, “wherein the DC-DC converter includes a buck-boost converter.”  
However, it is old and well-known to replace a generic buck converter in a DC/DC converter circuit with any one of a boost converter and/or boost-buck converter (as well as other DC/DC converter topologies) for the purpose of, among other things, generating a desired output level of the DC/DC converter.  This is further evidenced in Figs. 2A and 7A-7K of Lo et al., which discloses, in Fig. 2A, a DC/DC converter 
It would have been obvious to one of ordinary skill in the art at the time of the invention to replace the buck converter DC/DC converter of McDonald et al. with a boost converter or a buck-boost converter since doing so is well-known, as evidenced by Lo et al. One would have been motivated to do so for the purpose of generating an output voltage at a desired voltage level (e.g., greater than the input voltage).

Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 3-8 and 10have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Allowable Subject Matter
Claims 11-18 are allowed.

Cited Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Dearborn (USPN 8,447,275) discloses, in Fig. 7, a PMIC having a DC/DC converter (104, 106), a control circuit (inherent circuit generating H/L), a sense circuit that includes a capacitor connected to an inverting terminal of an amplifier (626) and at least one resistor (730/624) and pol-zero compensation for the PMIC and sense circuit (see Col. 5 lines 14-23).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Thomas J. Hiltunen whose telephone number is (571)272-5525. The examiner can normally be reached 9:00AM-5:30PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Menatoallah Youssef can be reached on 571-270-3684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/THOMAS J. HILTUNEN/Primary Examiner, Art Unit 2849